FILED
                            NOT FOR PUBLICATION
                                                                             MAY 11 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 15-30122

               Plaintiff - Appellee,              D.C. No. 4:14-cr-00072-BMM-1

 v.

DALLAS LAWRENCE,                                  MEMORANDUM*

               Defendant - Appellant.




                    Appeal from the United States District Court
                            for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                             Submitted April 12, 2016**
                                 Portland, Oregon

Before: TALLMAN, Circuit Judge, HURWITZ, Circuit Judge, and
BATTAGLIA,*** District Judge.


           *
            This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

      **   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

      ***   The Honorable Anthony J. Battaglia, District Judge for the U.S.
District Court for the Southern District of California, sitting by designation.
      Dallas Lawrence appeals his jury conviction for two counts of strangulation

in violation of 18 U.S.C. §§ 1153(a) and 113(a)(8), two counts of assault with

intent to commit murder in violation of 18 U.S.C. §§ 1153(a) and 113(a)(1), one

count of assault with a dangerous weapon in violation of 18 U.S.C. §§ 1153(a) and

113(a)(3), and two counts of aggravated sexual abuse in violation of 18 U.S.C. §§

1153(a) and 2241(a)(1). On appeal, Lawrence argues the evidence presented at trial

was insufficient to sustain his conviction. We review de novo the denial of a Rule

29 motion for acquittal. United States v. James, 810 F.3d 674, 678 (9th Cir. 2016).

The evidence presented at trial permitted a rational jury to find Lawrence guilty of

the crimes charged beyond a reasonable doubt, and therefore we affirm.

      Evidence is sufficient to support a conviction if, viewing all “the evidence in

the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 319 (1979). In making this sufficiency determination, a

court of appeal “must respect the province of the jury to determine the credibility

of witnesses, resolve evidentiary conflicts, and draw reasonable inferences from

proven facts by assuming that the jury resolved all conflicts in a manner that

supports the verdict.” Walters v. Maass, 45 F.3d 1355, 1358 (9th Cir. 1995).




                                           2
      Lawrence’s sufficiency of the evidence argument amounts simply to an

attack on the credibility of the victim, who served as the Government’s primary

witness. The credibility afforded to witness testimony is a jury determination not

reviewable on appeal. United States v. Yossunthorn, 167 F.3d 1267, 1270 (9th Cir.

1999).

      Assuming the victim’s testimony to be true, as required on appeal, a

reasonable jury could have found the elements of the crimes beyond a reasonable

doubt. The victim offered specific testimony regarding each instance charged in the

superseding indictment. “It is well established that the uncorroborated testimony of

a single witness may be sufficient to sustain a conviction.” United States v.

Katakis, 800 F.3d 1017, 1028 (9th Cir. 2015) (quoting United States v. Dodge, 538

F.2d 770, 783 (8th Cir. 1976)). Accordingly, the district court properly denied

Lawrence’s Rule 29 motions.

      To the extent Lawrence challenges the sufficiency of the superseding

indictment, that challenge is improper because it was not raised before the district

court or supported by argument in Lawrence’s opening brief.

      Moreover, a tardy challenge to an indictment, such as Lawrence’s, “is

reviewed for plain error” and “liberally construed in favor of validity.”

Echavarria-Olarte v. Reno, 35 F.3d 395, 397 (9th Cir. 1994) (quoting United


                                          3
States v. Rodriguez-Ramirez, 777 F.2d 454, 459 (9th Cir. 1985)); see also United

States v. Spangler, 810 F.3d 702, 711 (9th Cir. 2016). Here, the superseding

indictment was sufficient because it contained the month each instance of abuse

occurred and sufficiently apprised Lawrence of the charges against him.


AFFIRMED.




                                         4